Citation Nr: 1608439	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  08-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected right shoulder disability, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 10 percent for the service-connected right shoulder disability.

In March 2012, the Board remanded the appeal to afford the Veteran his requested Board hearing.  In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  In September 2014, the Board remanded the appeal for further development.

In a January 2015 rating decision, the RO granted an increased rating of 20 percent for the right shoulder disability, effective December 18, 2014.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of any pending issue.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for service-connected right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement received in November 2015, prior to promulgation of a Board decision in the appeal, the Veteran notified VA that he is satisfied with the currently assigned 20 percent rating for his service-connected right shoulder disability and that he does not wish to continue his appeal regarding this rating.  Additionally, the Veteran's representative submitted a November 2015 written statement indicating that the Veteran wishes to withdraw his appeal concerning the increased rating for his right shoulder disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to entitlement to an increased rating for service-connected right shoulder disability, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


